Name: COMMISSION REGULATION (EC) No 1651/95 of 6 July 1995 fixing the export refunds on products processed from cereals and rice
 Type: Regulation
 Subject Matter: political geography;  foodstuff;  trade policy;  plant product
 Date Published: nan

 7. 7. 95 EN Official Journal of the European Communities No L 156/35 COMMISSION REGULATION (EC) No 1651/95 of 6 July 1995 fixing the export refunds on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, processed from cereals and from rice defines the specific criteria to be taken into account when the refund on these products is being calculated ; Having regard to the Treaty establishing the European Community, Whereas the refund to be granted in respect of certain processed products should be graduated on the basis of the ash, crude fibre, tegument, protein, fat and starch content of the individual product concerned, this content being a particularly good indicator of the quantity of basic product actually incorporated in the processed product ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (*), as last amended by Regulation (EC) No 1528/95 (2), and in particular the third subparagraph of Article 13 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1 530/95 (4), and in particular the fourth subparagraph of Article 17 (2) thereof, Whereas there is no need at present to fix an export refund for manioc, other tropical roots and tubers or flours obtained therefrom, given the economic aspect of potential exports and in particular the nature and origin of these products ; whereas, for certain products processed from cereals, the insignificance of Community participa ­ tion in world trade makes it unnecessary to fix an export refund at the present time ; Whereas Article 13 of Regulation (EEC) No 1766/92 and Article 17 of Regulation (EEC) No 1418/76 provide that the difference between quotations or prices on the world market for the products listed in Article 1 of those Regu ­ lations and prices for those products within the Commu ­ nity may be covered by an export refund ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 Q laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds, provide that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals, rice and broken rice on the Community market on the one hand and prices for cereals, rice, broken rice and cereal products on the world market on the other ; whereas the same Articles provide that it is also important to ensure equilibrium and the natural development of prices and trade on the markets in cereals and rice and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid disturbances on the Community market ; Whereas Council Regulation (EEC) No 990/93 f), as amended by Regulation (EC) 1380/95 (8), prohibits trade between the European Community and the Federal Repu ­ blic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas Article 2 of Council Regulation (EC) No 1518/95 (6), on the import and export system for products Whereas certain processed maize products may undergo a heat treatment following which a refund might be granted that does not correspond to the quality of the product ; whereas it should therefore be specified that on these products, containing pregelatinized starch, no export refund is to be granted ; (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 148 , 30. 6. 1995, p. 3 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 148, 30. 6. 1995, p. 5. 0 OJ No L 166, 25. 6. 1976, p. 36. (4 OJ No L 147, 30. 6. 1995, p. 55. o OJ No L 102, 28. 4. 1993, p . 14. H OJ No L 138 , 21 . 6. 1995, p. 1 . 7. 7. 95No L 156/36 | EN | Official Journal of the European Communities (c) of Regulation (EEC) No 1418/76 and subject to Regu ­ lation (EC) No 1518/95 are hereby fixed as shown in the Annex to this Regulation . Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) Article 2 This Regulation shall enter into force on 7 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1995. For the Commission Franz FISCHLER Member of the Commission 7. 7 . 95 Ã ~EN I Official Journal of the European Communities No L 156/37 ANNEX to the Commission Regulation of 6 July 1995 fixing the export refunds on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Product code Refund (') 1102 20 10 200 (2) 87,51 1102 20 10 400 (2) 75,01 1102 20 90 200 (2) 75,01 1102 90 10 100 43,34 110290 10900 29,47 110290 30 100 55,87 1103 12 00 100 55,87 1103 13 10 1 00 (2) 112,52 1103 13 10 300 (2) 87,51 1103 13 10 500 (2) 75,01 1103 13 90 100 (2) 75,01 1103 19 10 000 49,66 1103 19 30 100 44,78 1103 21 00 000 12,97 1103 29 20 000 29,47 1104 11 90 100 43,34 1104 12 90 100 62,08 1104 1290 300 49,66 1104 19 10 000 12,97 1104 19 50 110 100,02 1104 19 50 130 81,26 1104 21 10 100 43,34 110421 30 100 43,34 110421 50 100 57,78 110421 50300 46,22 1104 22 10 100 49,66 11042230 100 52,77 11042299 100 0,00 Product code Refund (') 1104 23 10 100 93,77 1104 23 10 300 71,89 1104 29 11 000 12,97 1104 29 51 000 12,72 1104 29 55 000 12,72 1104 30 10 000 3,18 1104 30 90 000 15,63 1107 10 11 000 22,64 110710 91 000 51,42 1108 11 00200 25,44 1108 11 00300 25,44 1108 12 00 200 100,02 1108 12 00 300 100,02 1108 13 00 200 100,02 1108 1300 300 100,02 1108 19 10 200 107,92 1108 19 10 300 107,92 11090000 100 0,00 1702 30 51 000 (3) 82,30 1702 30 59 000 (3) 63,01 1702 30 91 000 82,30 1702 30 99 000 63,01 1702 40 90 000 63,01 1702 90 50 100 82,30 1702 90 50 900 63,01 1702 90 75 000 86,24 1702 90 79 000 59,86 2106 90 55 000 63,01 (') Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. (2) No refund shall be granted on products given a heat treatment resulting in pregelatinization of the starch. (3) Refunds are granted in accordance with Regulation (EEC) No 2730/75 (OJ No L 281 , 1 . 11 . 1975, p. 20), amended . NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), amended.